Registration No. 33-81852 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 1st Source Corporation (Exact name of Registrant as specified in its charter) Indiana 35-1068133 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 North Michigan Street South Bend, Indiana (Address of Principal Executive Offices) (Zip Code) 1st SOURCE CORPORATION 1 (Full title of the plan) JOHN B. GRIFFITH, ESQ. Copy to: General Counsel ERIC M. MOY, ESQ. 1st Source Corporation Barnes & Thornburg LLP 100 North Michigan Street 11 S. Meridian Street South Bend, Indiana 46601 Indianapolis, Indiana 46204 (Name and address of agent for service) Telephone number, including area code, of agent for service: 574-235-2000 DEREGISTRATION OF UNSOLD SECURITIES 1st Source Corporation (the “Registrant”) is filing this Post-Effective Amendment No. 1 to Form S-8 to deregister the 1,682,188 shares (as adjusted for stock splits and dividends) of the Registrant’s common stock, no par value per share, that remain unsold as of the date hereof under the Registration Statement on Form S-8 (File No. 33-81852) filed on July 22, 1994. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of South Bend, and the State of Indiana, on this 5th day of October, 2011. 1ST SOURCE CORPORATION By: /s/ John B. Griffith (print) John B. Griffith Its: Executive Vice President and General Counsel
